HICKS, Circuit Judge.
The District Court directed a verdict for the defendant upon the ground that Nagy, the driver of the car, in which plaintiff’s ward, Gus Cummings, twenty years old, was riding, was guilty of negligence. This was error for two reasons: (1) Because in a federal court the contributory negligence of Nagy, the driver, cannot be imputed to Cummings, the passenger. Wabash R. Co. v. Walczak, 49 F.(2d) 763 (C.C.A. 6) ; Commercial Elec. Supply Co. v. Greschner, 59 F.(2d) 512 (C.C.A. 6). And (2) because the negligence of a driver is never imputed to a minor passenger [Fairchild v. Detroit, G. H. & M. Ry. Co., 250 Mich. 252, 230 N.W. 167] but the directed verdict in favor of appellee, the city *1006of' Dearborn, was nevertheless correct, upon the authority of Butler v. City of Grand Rapids et al., 273 Mich. 674, 263 N.W. 767, because the City of Dearborn was not liable for negligence of Police Officer Ruffo in stopping the police car driven by him across the southbound traffic lane of Millar Road.
It is therefore ordered and adjudged that the judgment of the District Court be and the same is affirmed. The cross-appeal of the City of Dearborn is dismissed because the verdict and judgment was in no wise adverse to it.